         Case 1:79-cv-05077-LAP Document 633
                                         634 Filed 07/29/21 Page 1 of 1




                        LAW OFFICE OF AMY JANE AGNEW, P.C.


Honorable Loretta A. Preska
Senior Justice, United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                                       July 29, 2021
VIA ECF
Re: Milburn v. Dogin, et al., 79-cv-5077
Dear Judge Preska:
       I write on behalf of the parties to respectfully request that the Court extend the time for the

parties to submit a proposed scheduling order to Monday, August 2, 2021. The Court has ordered

the parties to submit by today, July 29, 2021. (Dkt. No. 631.) Counsel did meet and confer late

yesterday for almost an hour and plan to meet again on Monday to finalize any submission(s).

This brief adjournment will give all counsel time for reflection and the opportunity to confer with

clients as necessary.

       As always, we are grateful for the Court’s courtesy.


Very truly yours,
                                               The extension requested above is GRANTED.
/s/ AJ Agnew
                                               SO ORDERED.
Amy Jane Agnew, Esq.
                                               Dated:          July 29, 2021
                                                               New York, New York
cc:    Counsel of Record (VIA ECF)

                                               ______________________________
                                                                           _ _
                                               ________________________________
                                                       A PRESKA,
                                               LORETTA A. PRESKA U.S.D.J.
                                                                  U S D J




                                                 1
